—Order, Supreme Court, New York County (Emily Goodman, J.), entered December 16, 1998, which denied defendants’ motion for summary judgment dismissing the complaint as time-barred, unanimously affirmed, without costs.
Plaintiff, a window washer who claims that he was struck in the neck and back by a defective scaffold, served an amended bill of particulars alleging that the accident occurred one week earlier than originally alleged. Defendants, the owner and managing agent of the building where the alleged accident occurred, argue that the amendment is a new claim of which the original pleadings did not give notice within the meaning of CPLR 203 (f), and that the action should therefore be dismissed as time-barred. The argument is without merit. No new claim is being made, and defendants do not show any prejudice as a result of plaintiff’s correction of a factual detail. Defendants *228have had ample opportunity to investigate whether the alleged accident in fact occurred. Concur — Williams, J. P., Ellerin, Rubin and Saxe, JJ.